Citation Nr: 1214300	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-46 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed a previous denial of the Veteran's claim for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in July 2010.  A statement of the case was issued in October 2010.  The Veteran perfected his appeal in November 2010.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding VA hearing request by the Veteran.  

In the Veteran's November 2010 substantive appeal, he requested a hearing before the Board to be held at his RO.  In December 2010, the Veteran indicated that he waived his right to a face-to-face hearing and instead desired a Videoconference hearing before the Board.  He requested the Videoconference hearing be held at the Waco RO.  To date, the Veteran has not been afforded a hearing before the Board.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for a Videoconference hearing before a Veterans Law Judge to be held at the Waco RO at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


